DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 12/19/2021. In the applicant’s response, claims 1, 3, 10, 19, and 20 were amended; claims 8-9 were cancelled. Accordingly, claims 1-7 and 10-20 are pending and being examined. Claims 1, 19, and 20 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7, 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al (US Pat. 10,558,846, hereinafter “Yamaoka”). 

Regarding claim 1, Yamaoka discloses an information processing apparatus (the face collation apparatus; see fig.1 and abstract), comprising a control unit (the HW related features, such as CPU and display; see fig.3 and col.5, lines 34-51) configured to: acquire a feature quantity from a face image of a user, wherein the acquired feature quantity corresponds to a multi-dimensional face feature quantity vector of a face feature position of the face image of the user (to collate a face image, the face collation apparatus may calculate similarity between a face image captured from a user and a registered face image (see col.6 lines 15-23), wherein each face image includes all the facial features of a user (see, e.g., the face images in figs.7-9). It should be noticed that each pixel/point of a face image characterizes a facial feature of the face of a person as shown in figs.7-9); 
control, when the user is unable to be identified in a feature quantity space based on a registered feature quantity of a registered user and the acquired feature quantity of the user, storage of the acquired feature quantity of the user in a storage unit as an unidentifiable feature quantity of a plurality of unidentifiable feature quantities in the feature quantity space (if the similarity exceeds a predetermined threshold, then the captured user face image does not match the registered user image at image collator 13, the face collation apparatus may send the captured user face image into unregistered image storage 14 and perform an additional registration for the user; see col.6 lines 15-35), wherein the registered feature quantity corresponds to a multi- dimensional face feature quantity vector of a face feature position of a registered image of the registered user (wherein the similarity between the captured user face image and the registered user image is calculated as the sum or sum of squares of absolute values of differences between pixel values of corresponding pixels between the two images; see col.6 line 67—col.7 line 3); 
set an additional registration feature quantity based on a distribution of the plurality of unidentifiable feature quantities in the feature quantity space (to perform an additional registration, the face collation apparatus may select additional unregistered images from the unregistered image storage based on the display of the unregistered images; see ST202—ST205 of fig.4 and col.9 line 30—col.10 line 21; see also fig.7); and
specify the user corresponding to the additional registration feature quantity based on the interaction with the user; andPage 2 of 14Application No. 16/489,552 Reply to Office Action of September 21, 2021register the additional registration feature quantity as a feature quantity of the user (the face collation apparatus may register the selected additional unregistered images under the assigned registration user name; see ST206—ST207 of fig.4 and col.10 line 22-49; see also fig.8).

Yamaoka does not explicitly disclose “determine a start of interaction with the user based on a first distance between the additional registration feature quantity and the acquired feature quantity of the user is equal to or less than a second distance” as recited in the claim. However, Yamaoka does discloses that the apparatus may determine whether or not a face image of a person differs from a person to be registered. If a face image of a person differs from a person to be registered, then the apparatus excludes the face image of the person from the additional registration. See col.10, lines 5-21. Furthermore, Yamaoka discloses that “the image collator calculates Yamaoka teaches that: [1] the apparatus may interact with a user to determine whether a face image of a person qualifies as an additional registration based on the difference/similarity between the face image of the person and the registered-person image; [2] the apparatus may calculate similarity between the captured image and the registered-person image based on “a predetermined threshold” in order to determine whether the captured image matches to the registered-person image. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that, wherein, whether or not an additional face image qualifies as an additional registration face image and whether to start additional face image registration as recited in the claim is determined by whether a distance between the additional face image and the registered-person image is equal to or less than a predetermined threshold, based on the teachings of Yamaoka. The mere difference between the claimed invention and the apparatus of Yamaoka is: the former is firstly to determine whether or not the interaction (i.e., the additional registration) is started on a basis of a distance between the additional registration feature quantity and the acquired feature quantity of the user and then perform the additional registration, while the latter is firstly to set the interaction (i.e., the additional registration) started and 

Regarding claim 2, Yamaoka discloses the information processing apparatus according to claim 1, wherein the control unit specifies an area in which the unidentifiable feature quantities are gathered in the feature quantity space on a basis of the distribution, and sets the additional registration feature quantity in the area (see the checked images in fig.7).

Regarding claim 3, Yamaoka discloses the information processing apparatus according to claim 1, wherein the control unit performs an interaction with the user and specifies the user corresponding to the additional registration feature quantity (see box 41 of fig.6).

Regarding claim 4, Yamaoka does not explicitly disclose “wherein the control unit determines a density of the unidentifiable feature quantity in the feature quantity space, and specifies the area in accordance with the density” as recited in the claim. However, Yamaoka does teach that the apparatus may calculate the number of unregistered see, e.g., col.7 lines 21-32). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the teaching of Yamaoka by determining a density of the unidentifiable feature quantity in the feature quantity space and specifying the area in accordance with the density since the number of unregistered person images in a group is analogous to “a density of the unidentifiable feature quantity in the feature quantity space” as recited in the claim, in order to improve the collation precision (Yamaoka; col.7 lines 21-32).

Regarding claim 5, Yamaoka discloses the information processing apparatus according to claim 4, wherein the control unit determines, as the density, the number of other unidentifiable feature quantities located in a range within a first distance with respect to a certain specific unidentifiable feature quantity (based on “a predetermined number”; see col.7 lines 33-45).

Regarding claim 6, Yamaoka discloses the information processing apparatus according to claim 5, wherein the control unit specifies the range within the first distance from the certain specific unidentifiable feature quantity if the density is equal to or larger than a predetermined threshold value (see col.7 lines 33-45).

Regarding claim 7, Yamaoka discloses the information processing apparatus according to claim 6, wherein the control unit sets the certain specific unidentifiable feature quantity as the additional registration feature quantity (see col.7 lines 21-45).

Regarding claim 10, Yamaoka discloses the information processing apparatus according to claim 9, wherein the control unit specifies an area in which the unidentifiable feature quantities are gathered in the feature quantity space on a basis of the distribution and sets the additional registration feature quantity in the area, the area is a range in which a distance from the additional registration feature quantity is within a first distance, and the second distance is equal to or less than the first distance (based on the display of the unregistered images, If a face image of a person differs from a person to be registered, the face image of the person is excluded from the additional registration, otherwise he face image of the person is includes; see col.10 lines 5-21; see figs. 7-8).

Regarding claim 19, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

6.	Claims 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al (US Pat. 10,558,846, hereinafter “Yamaoka”) in view of Ganong et al (US Pub. 2019/0080155, hereinafter “Ganong”).

Regarding claim 11 Yamaoka does not disclose that “the control unit causes a voice of a conversation with the user to be output from an audio output unit and interacts with the user” as recited in the claim. However, a voice based command recognition technique is well known and widely used in the field of face recognition. As evidence, Ganong teaches that the control unit causes a voice of a conversation with the user to be output from an audio output unit and interacts with the user (The user may respond by providing user input using any available means, such as by clicking with a mouse, touchpad, key entry, or by responding with voice command input through voice recognition; see para.281). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Ganong into the teachings of Yamaoka by replacing the clicking input with a mouse as taught by Yamaoka with the voice command response input through voice recognition as taught by Ganong, in order to authenticate users based on face signatures and techniques to mitigate spoofing (Ganong: see para.4). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the clicking input with a mouse as taught by Yamaoka with the voice command response input through voice recognition as taught by Ganong since doing this would amount to a simple substitution of one known technique for another to obtain predictable results.

Regarding claim 12, the combination of Yamaoka and Ganong discloses the information processing apparatus according to claim 11, wherein the control unit causes a voice of a question for the user to be output from the audio output unit and performs the 

Regarding claim 13, the combination of Yamaoka and Ganong discloses the information processing apparatus according to claim 12, wherein the control unit is able to change a question format in the voice of the question (these features is obvious in view of Ganong; see para.281--282).

Regarding claim 18, the combination of Yamaoka and Ganong discloses the information processing apparatus according to claim 11, wherein the control unit acquires information of a voice of the user answered to the voice of the conversation output from the audio output unit, executes speaker recognition on a basis of the information of the voice of the user, and specifies the user (these features is obvious in view of Ganong; see para.281--282).

Allowable Subject Matter
7.	The subject matter of claims 14-17, in combination with the base claim and intervening claims, were not found in the prior art. Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments, filed on 12/19/2021, have been fully considered but they are not persuasive. 

On page 12 of applicant’s response, regarding claim 1, applicant argues:
“In response, the Applicant respectfully disagrees and submits that Yamaoka discloses setting the registration of the person and after the registration (or interaction), the degree of similarity is calculated as sum or sum of squares of absolute values of difference between pixel values between two images or calculated as sum or sum of squares of absolute values of differences between projective vectors of two images. On the contrary, in the instant application, it is vital to have a difference in distance between the unregistered feature image of the person and acquired feature image of the person to specify the registered person and further to start the interaction with the registered person. ”

(The emphases added by the examiner.)

The examiner respectfully disagrees with the applicant’s argument. It is because “pixel values” of a face image in method in Yamaoka are “features” of a face image in the clamed invention. The argument is unpersuasive.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/21/2022